            Case 3:20-cv-06442-LB Document 54 Filed 09/29/20 Page 1 of 3




 1     VANESSA L. HOLTON (111613)
       General Counsel
 2     ROBERT G. RETANA (148677)
 33    Deputy General Counsel
       JAMES J. CHANG (287008)
 44    Assistant General Counsel
       CAROLINE W. HOLMES (299116)
  55   Assistant General Counsel
 6     OFFICE OF GENERAL COUNSEL
 6     THE STATE BAR OF CALIFORNIA
 7     180 Howard Street
 7     San Francisco, CA 94105-1639
 8     Tel: (415) 538-2381
 8
 9     Fax: (415) 538-2321
 9     Email: james.chang@calbar.ca.gov
10
10     Attorneys for Defendants State Bar of California and
11
       Donna Hershkowitz
11
12
12                                     UNITED STATES DISTRICT COURT
13
13                                  NORTHERN DISTRICT OF CALIFORNIA
14
14
15
15
16     KARA GORDON, ISABEL CALLEJO-                    Case No. 3:20-cv-06442-LB
16     BRIGHTON and JOHN DOE,
17
                                                       DEFENDANTS STATE BAR OF
17
18                                                     CALIFORNIA’S AND DONNA
                                                       HERSHKOWITZ’S SURRESPONSE IN
18
19             Plaintiffs,                             SUPPORT OF OPPOSITION TO
                                                       PLAINTIFFS’ MOTION FOR
20
19     v.                                              PRELIMINARY INJUNCTION (DKT. 44)
21
20
       STATE BAR OF CALIFORNIA, DONNA
22
21     HERSHKOWITZ, and NATIONAL
23     CONFERENCE OF BAR EXAMINERS,
22
24
23             Defendants.
25
24
26
25
27
26
28
27

28


       State Bar Defendants’ Surresponse                                           3:20-cv-06442-LB
           Case 3:20-cv-06442-LB Document 54 Filed 09/29/20 Page 2 of 3




 1             Defendants Donna Hershkowitz and the State Bar of California (collectively, “State Bar”)

 2     submit this surresponse to address matters raised in Plaintiffs’ surreply (Dkt. 50-1), pursuant to
 33    this Court’s Order of September 28, 2020.
 44    There is No Merit to Plaintiffs’ Inaccurate Criticisms of Dr. Klausner’s Expert Conclusions.
  55           Plaintiffs attempt to criticize Dr. Klausner’s expert conclusions on the incorrect basis that
 6
 6     two studies Dr. Klausner cited were allegedly not peer-reviewed. But in fact, as Dr. Klausner
 7
 7     clarifies in his supplemental declaration (Dkt. 53) those two studies have been submitted for
 8
 8     peer-review and are in the process of publication in peer-reviewed medical journals.1 Dr.
 9
 9     Klausner’s conclusions regarding the safety of the in-person October Bar Exam remain
10
10     accurate.2
11
11     The In-Person Format Best Guarantees Equal Access to the Bar Exam.
12
12             The parties have devoted intensive briefing to the question of feasibility of implementing
13
13     changes to the current plans for the October Bar Exam, both logistically and to ensure the
14
14
15     security required to protect the public in a licensing examination. See generally, e.g., Dkts. 23,

15
16     47-2, 47-8, 48, and 50-1. In its various declarations the State Bar has explained why Plaintiffs’

16
17     well-intentioned suggestions are infeasible and borne of lack of knowledge of the complexity of

17
18     administering a bar examination generally, especially during a pandemic. Utilizing its expertise

18
19
       1
20
19      It appears that Plaintiffs reached this incorrect conclusion by reviewing the early manuscript
       published online to which Dr. Klausner cited, which included disclaimers that the articles had
21
20     not, at that time, been peer-reviewed. Dr. Klausner clarifies that subsequent to the online posting
22     of those articles, both studies have been submitted for peer-review and are set to be published.
21     Supp. Klausner Decl., ¶ 3, fn. 1.
23
22
       2
24       In fact, other high-stakes exams including the Medical College Admission Test (MCAT)
23     continue to be administered safely in an in-person format. See August 6, 2020 Letter from
25     Association of American Medical Colleges, available at https://aamc-
24
       orange.global.ssl.fastly.net/production/media/filer_public/71/1f/711fee49-fbd9-4253-9b51-
26     8e295ec5ec33/open_letter_to_mcat_examinees_0806.pdf (noting that, “As physicians, we also
25
27     believe decisions should be driven by data. And the data demonstrate the [in-person] MCAT
26     exam is being conducted with minimal risk due to the safety protocols we’ve implemented.”).
28     And unlike the State Bar’s planned in-person format for the October Bar Exam, which provides
27     private hotel rooms for each test-taker, the MCAT is continuing to be administered with multiple
28     test-takers in the same room, separated by partitions. Id.
                                                        1
       State Bar Defendants’ Surresponse                                                    3:20-cv-06442-LB
          Case 3:20-cv-06442-LB Document 54 Filed 09/29/20 Page 3 of 3




 1     gained from decades of administering the Bar Exam to the largest cohort of any bar in the

 2     country, the State Bar has designed a fair and equal system to allow all test-takers the
 33    opportunity to take the Bar Exam and be admitted to practice law: Those test-takers who cannot
 44    take the test remotely due to the inherent technical and security limitations of the remote format
  55   are offered the ability to test in-person in individual private hotel rooms where rigorous safety
 6
 6     protocols will be enforced to protect both the test-takers and the State Bar’s own staff. This
 7
 7     equal access does not discriminate on the basis of disability. Even if Plaintiffs’ logistical
 8
 8     suggestions were not infeasible—which they are—they call for a fundamental alteration of the
 9
 9     Bar Exam that the State Bar cannot and is not legally required to do.
10
10             The State Bar respectfully asks the Court to deny Plaintiffs’ motion.
11
11
12
12                                                   Respectfully submitted,
13
13     Dated: September 29, 2020                     OFFICE OF GENERAL COUNSEL
14
                                                     THE STATE BAR OF CALIFORNIA
14
15
15                                                   By:/s/ JAMES J. CHANG
16                                                      JAMES J. CHANG
16
17                                                      Assistant General Counsel

17                                                       Attorneys for Defendants
18
                                                         State Bar of California and Donna Hershkowitz
18
19
20
19
21
20
22
21
23
22
24
23
25
24
26
25
27
26
28
27

28
                                                         2
       State Bar Defendants’ Surresponse                                                    3:20-cv-06442-LB
